Citation Nr: 0024203	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-31 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active duty from January 1953 to December 
1954.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in May 1999.  The veteran perfected a timely 
appeal of the May 1999 decision to the United States Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  By 
order dated in May 2000, the Court vacated the Board's 
decision and remanded the appeal to the Board in accordance 
with a Joint Motion for Remand, filed by both parties in the 
case.  The Court did not retain jurisdiction over the matter.


REMAND

As noted above, the Court vacated the Board's previous 
decision denying service connection for PTSD because of 
defects in the evidentiary development pertaining to one 
particular stressor claimed by the veteran.  The veteran 
reported that he was assaulted by an inebriated American 
soldier carrying a knife, that the soldier was about to cut 
the veteran's throat when he was stopped by other soldiers.  
The United States Armed Services Center for Research of Unit 
Records was unable to document the veteran's claim that he 
had been a victim of physical assault.  However, further 
attempts to verify this stressor utilizing the provisions 
regarding the development of sexual and personal assault 
claims set forth in a VA manual were not explicitly 
undertaken.  Subsequent to the transfer of this appeal to the 
Board, the Court held that these manual provisions were 
equivalent to VA regulations.  Patton v. West, 12 Vet. App. 
272 (1999).  It is important to note that of the multiple 
stressors alleged by the veteran at various points throughout 
the record, this is the single stressor identified by the 
authors of the Joint Remand as requiring further evidentiary 
development in accord with due process considerations.

According to the Joint Remand, the Board failed as well to 
discharge its heightened duty to explain its findings and 
conclusion under O'Hare v. Derwinski, 1 Vet. App. 365 (1991), 
in that the veteran's service medical records were certified 
as having been destroyed by fire.

Upon remand, the Board is instructed to seek any additional 
evidence deemed necessary for a timely resolution of the 
claim, and to set forth adequate reasons and bases for its 
findings and conclusions on all material issues of fact and 
law presented on the record so as to permit meaningful 
judicial review.  

According to the VA Manual provisions cited in Patton, supra, 
because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore alternate sources must 
be plumbed for evidence of the stressor.  Such alternate 
sources may include medical records from physicians or 
caregivers who may have treated the veteran either 
immediately following the incident or sometime later; 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy; and 
copies of personal diaries or journals.  In this case, the 
veteran himself has reported that the incident was witnessed 
by other servicemen, who stopped the assault.  To provide the 
veteran with full due process and to assist him in developing 
his claim, therefore, he must be notified of the type of 
evidence which could support his claim and given a reasonable 
time frame within which to submit such evidence, as well as 
any reasonable assistance which could be provided by the VA 
in obtaining such evidence.

The Board notes that subsequent to the issuance of the May 
1999 Board decision, the veteran and his attorney submitted 
additional evidence, consisting of private medical records 
dated in 1999, a statement from the veteran's brother, and a 
statement from another Korean conflict veteran, which is 
accompanied by photographs.  This evidence has not been 
reviewed by the RO in conjunction with a decision on the 
veteran's claim and the veteran has not waived RO 
jurisdiction over this evidence.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  To comply with the Court's holdings 
in Patton, supra, the RO should notify 
the veteran of the type of evidence which 
could support his report of a personal 
assault in service, and solicit any such 
evidence from him.  He should then be 
provided a reasonable time frame within 
which to submit such evidence, as well as 
any reasonable assistance which could be 
provided by the VA in obtaining such 
evidence, assuming all appropriate 
authorizations for the release of 
sensitive information will have been 
signed and submitted by the veteran.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, including the recently-submitted 
new evidence, as well as any evidence 
obtained pursuant to the above requests.  
If the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case in which the 
benefit of the doubt and the heightened 
duty to explain set forth in O'Hare, 
supra, are discussed and complied with.  
The veteran and his attorney should then 
be given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


